Citation Nr: 0434164	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  03-09 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right ankle fracture, secondary to the service-connected 
right knee disability.

2.  Entitlement to a temporary total evaluation for 
convalescent purposes pursuant to 38 C.F.R. § 4.30 (2004).

3.  Entitlement to an increased rating for a right knee 
disability, status post two medial meniscectomies with 
degenerative joint disease currently rated 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from July 1972 to 
November 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision of the Milwaukee, 
Wisconsin, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied service connection for residuals of 
a right ankle fracture, secondary to the service-connected 
right knee disability; denied entitlement to a temporary 
total rating for convalescent purposes pursuant to 38 C.F.R. 
§ 4.30; and denied a rating in excess of 10 percent for a 
right knee disability, status post two medial meniscectomies 
with degenerative joint disease.  

In a May 2003 rating decision, the RO granted a 20 percent 
rating for the service-connected right knee disability, 
status post two medial meniscectomies with degenerative joint 
disease, effective March 6, 2001, the date the veteran's 
claim for increased compensation benefits was received.  

In October 2004, the veteran submitted additional evidence 
directly to the Board with a waiver of RO review in 
accordance with 38 C.F.R. § 20.1304 (2003).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.

2.  The most probative evidence of the record shows that the 
veteran's right ankle fracture was not due to or aggravated 
by a service-connected disability.  

3.  The veteran did not require a period of convalescence for 
a service-connected disability.  

4.  The veteran's service-connected right knee disability is 
characterized by episodes of pain and effusion as a result of 
the two meniscectomies, and arthritis that causes pain, 
tenderness, and fatigability upon use, productive of 
noncompensable limitation of knee motion.  


CONCLUSIONS OF LAW

1.  Residuals of a right ankle fracture are not proximately 
due to or aggravated by the service-connected right knee 
disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.310(a) (2004).  

2.  The criteria for a temporary total convalescent rating 
under 38 C.F.R. § 4.30, based on a period of convalescence 
have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.30 (2004).  

3.  The criteria for an evaluation in excess of 20 percent 
for residuals of two meniscectomies of the right knee have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic 
Code 5258 (2004).  

4.  The criteria for a separate 10 percent rating for 
arthritis of the right knee have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminated 
the concept of a well-grounded claim, and redefined the 
obligations of VA with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
VA has a duty to notify the appellant and his representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. §§ 5102 
and 5103 (West 2002).  In this regard, VA will inform a 
claimant of which information and evidence, if any, that he 
is to provide and which information and evidence, if any, VA 
will attempt to obtain.  VA will also request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Second, VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate the claim.  
See 38 U.S.C.A. § 5103A (West 2002).  

VA issued regulations to implement the VCAA in August 2001.  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  

Duty to Notify

VA letters issued in June 2001 and October 2002 apprised the 
veteran of the information and evidence necessary to 
substantiate his claims for service connection, an increased 
rating, and entitlement to a temporary total rating.  Such 
correspondence also apprised him as to which information and 
evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also advised to send any evidence in 
his possession, pertinent to the appeal, to VA.  As such, the 
Board finds that the correspondence satisfied VA's duty to 
notify the veteran, as required by Quartuccio v. Principi, 16 
Vet. App. 183 (2002), 38 U.S.C.A. § 5103 and 38 C.F.R. § 
3.159 (2004).  

It is noted that a recent case of the United States Court of 
Appeals for Veterans Claims (Court) held that compliance with 
38 U.S.C.A. § 5103 required that the VCAA notice requirement 
be accomplished prior to an initial unfavorable agency of 
original jurisdiction.  See Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004) (Pelegrini II).  However, 
here, the veteran's initial notification letter was sent in 
June 2001, and the claim was initially denied in January 
2002.  Hence, there has been no Pelegrini II violation.

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the veteran was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

In this case, because each of the four content requirements 
of VCAA notice has been fully satisfied, the Board concludes 
that adequate VCAA notice has been provided to the veteran.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, as well as reports of 
private and VA treatment and examination reports.  He was 
also afforded a VA examination and an opinion was provided.  
He was informed that some of his private medical records from 
Aurora Health Care facilities could not be obtained because 
the facility charged for copies of the reports.  He was 
advised to submit the records himself.  However, no records 
were submitted by the veteran.  The Board has carefully 
reviewed the veteran's statements and concludes that he has 
not identified further available evidence not already of 
record.  The Board has also reviewed the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the issues addressed in this 
decision.  Essentially, all available evidence that could 
substantiate each claim has been requested on the veteran's 
behalf or obtained.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent the issues addressed in this 
decision.  

II.  Service Connection

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  To establish service connection for a disability, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where 
the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden may not 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

Where a veteran served 90 days or more, and arthritis becomes 
manifest to a degree of 10 percent or more within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2004).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2004); Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).  Additional disability 
resulting from the aggravation of a non service-connected 
condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  

It is the responsibility of the Board to determine the 
probative weight to be ascribed as among multiple medical 
opinions in a case, and to state reasons or bases for 
favoring one opinion over another.  Winsett v. West, 11 Vet. 
App. 420, 424-25 (1998).  The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  If all the evidence is in relative equipoise, the 
benefit of the doubt should be resolved in the veteran's 
favor, and the claim should be granted.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2004).  However, if the 
preponderance of the evidence is against the claim, the claim 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The veteran has not alleged, and the evidence does not show, 
that his residuals of a right ankle fracture began in 
service; or that arthritis of the right ankle was manifested 
or aggravated to a compensable degree within one year of his 
separation from service.  Hence, direct service connection, 
to include on a presumptive basis, is not warranted.  The 
veteran has established service connection for a right knee 
disability.  He currently asserts that he fractured his right 
ankle because of his right knee disability.  Specifically, he 
alleges that his right knee buckled, causing him to fall and 
sustain the fractured ankle.  

Treatment reports from Hartford Memorial Hospital show that 
the veteran was seen in the Emergency Room (ER) in February 
2001 for complaints of right ankle pain.  The admission 
document noted that he had reported that he had "slipped on 
some ice."  The discharge note stated that he had twisted 
the right ankle on ice.  X-rays showed an oblique fracture of 
the distal fibula.  He was told to return to the orthopedic 
department in 24-48 hours for casting.  He was instructed not 
to return to work until that time.  

In a September 2001 statement, the ER physician remarked that 
the veteran sustained a distal fibular fracture of the right 
ankle.  He further stated that the cause of the injury was 
that the veteran's right knee buckled, gave out, and he 
twisted his ankle.  He was treated non-operatively with 
eventual healing of the fracture.  

Upon VA examination in February 2002, the veteran related 
that while he was ambulating, his right knee gave out on him 
and he fell and fractured his right ankle.  The examiner 
stated that it was unlikely to predicate a connection between 
the right ankle fracture and the right knee disability.  It 
was feasible that the ankle fracture was a result of a 
mechanical fall.  He opined that they were not related.  

Upon VA examination in October 2002, the veteran reported 
that he had one episode of falling when his knee locked.  
However, this had not reoccurred.  Clinical evaluation 
revealed no instability in the veteran's right knee.  

Based on the evidence of record, the Board concludes that 
service connection for residuals of a right ankle fracture, 
secondary to the service-connected right knee disability, may 
not be granted because the preponderance of the evidence is 
against the claim.  The most probative evidence are the ER 
reports that were created contemporaneous with the incident.  
Notably, when initially seen, the veteran stated that he had 
slipped and fallen on ice.  The formal discharge document 
presents similar findings that he twisted his ankle on ice.  
The subsequent statement prepared by the treating physician 
more than six months after the incident appears based on the 
veteran's later assertions that his knee buckled, rather than 
a review of the incident reports themselves.  Hence, the 
Board has accorded it little probative value.  See Bloom, 
supra; see also, LeShore v. Brown, 8 Vet. App. 406 (1995) 
(medical professionals are not competent to transform a lay 
history, unenhanced by medical comment, into competent 
medical evidence based on their status as medical 
professionals).  Upon VA evaluation in February 2002, the 
examiner found no relationship between the veteran's right 
ankle fracture and right knee disability and he noted that it 
was feasible that it resulted from a mechanical fall.  The 
contemporaneous reports support this observation; hence, the 
Board has accorded greater probative weight to emergency 
reports and the opinion of the VA examiner.  See Winsett, 
supra.  Accordingly, the Board concludes that service 
connection for residuals of a right ankle fracture secondary 
to the right knee disability is not warranted.  

III.  Temporary Total Rating

A temporary total disability rating will be assigned when it 
is established by report at hospital discharge or outpatient 
release that specified conditions are met.  38 C.F.R. § 4.30 
(2004).  A temporary total rating may be assigned if 
treatment of a service-connected disability resulted in:  (1) 
surgery necessitating at least one month of convalescence; or 
(2) surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited); 
or (3) immobilization by cast, without surgery, of one major 
joint or more.  38 C.F.R. § 4.30(a) (2004).  A total rating 
is effective the date of hospital admission or outpatient 
treatment and continuing for a period of one, two, or three 
months from the first day of the month following such 
hospital discharge or outpatient release.  38 C.F.R. § 4.30 
(2004).  

The veteran has requested a temporary total rating based on a 
period of convalescence following his right ankle fracture.  
However, the veteran has not established service connection 
for residuals of a right ankle fracture.  Since his 
convalescence was not required for a service-connected 
disability, a temporary total rating pursuant to 38 C.F.R. 
§ 4.30 may not be granted.  

IV.  Increased Rating

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2004).  The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history with an emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.1 
(2004).  Furthermore, medical reports must be interpreted in 
light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.2 (2004).  These requirements 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  After careful 
consideration of the evidence, any reasonable doubt remaining 
should be resolved in favor of the veteran.  38 C.F.R. 
§ 3.102 (2004).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that diagnostic codes which provide a rating on the basis of 
loss of range of motion must be considered with 38 C.F.R. §§ 
4.40, 4.45 (regulations pertaining to functional loss of the 
joints due to pain, etc.).  Therefore, to the extent 
possible, the degree of additional range of motion loss due 
to pain, weakened movement, excess fatigability, or 
incoordination should be considered.  In Johnson v. Brown, 9 
Vet. App. 7 (1996), the Court noted that, since Diagnostic 
Code 5257 was not predicated on loss of range of motion, 38 
C.F.R. §§ 4.40 and 4.45 do not apply.  

A claimant who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257, and 
that evaluation of knee dysfunction under both of those codes 
does not amount to pyramiding under 38 C.F.R. § 4.14, if 
there is evidence of additional disability.  VAOPGCPREC 23-
97.  A similar approach to other diagnostic codes, which do 
not involve limitation of motion, should be utilized.  
VAOPGCPREC 9-98.  

Degenerative or osteoarthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  A 10 
percent rating will be assigned if there is X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  In addition, if occasional incapacitating 
exacerbations are also demonstrated, a 20 percent rating will 
be assigned.  These ratings will not be combined with ratings 
based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003-5010, including Note 1 (2004).  

For the purpose of rating disability from arthritis, the knee 
is considered a major joint.  38 C.F.R. § 4.45 (2004).

With any form of arthritis, painful motion is an important 
factor of disability, and the facial expression, wincing, 
etc., on pressure or manipulation, should be carefully noted 
and definitely related to affected joints.  Muscle spasm will 
greatly assist the identification. . . . The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation, either in the soft tissues such as the tendons 
or ligaments, or crepitation within the joint structures 
should be noted carefully as points of contact which are 
diseased.  Flexion elicits such manifestations.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and non-weight-bearing and, if 
possible, with the range of the opposite undamaged joint.  
38 C.F.R. § 4.59 (2004).

The veteran's right knee disability is characterized as 
status post two medial meniscectomies with degenerative joint 
disease, and it is currently rated 20 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5258.  This diagnostic 
code provides that semilunar, dislocated cartilage with 
frequent episodes of "locking," pain, and effusion into the 
joint warrants a 20 percent disability rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5258 (2004).  This is the maximum 
rating available under that diagnostic code.  

Impairment of the knee manifested by recurrent subluxation or 
lateral instability is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  Slight recurrent subluxation or 
lateral instability is assigned a 10 percent disability 
rating.  Moderate recurrent subluxation or lateral 
instability warrants a 20 percent disability rating.  A 
30 percent disability rating requires that the recurrent 
subluxation or lateral instability be severe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2004).  

A 10 percent rating may also be assigned when flexion of the 
leg is limited to 45 degrees or extension is limited to 10 
degrees.  A rating in excess of 10 percent is warranted when 
flexion is limited to 30 degrees or less, or extension is 
limited to 15 degrees or more.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5260, 5261 (2004).  Full range of motion of the knee is 
measured from 0 degrees extension to 140 degrees in flexion.  
38 C.F.R. § 4.71, Plate II (2004).  

A VA outpatient treatment report showed that the veteran was 
seen in September 2001 for complaints of chronic right knee 
pain.  

Upon VA examination in February 2002, the veteran gave a 
history of two surgeries to remove the semi-lunar cartilage.  
He had had recurrent knee problems since that time.  He 
reported that the knee ached all the time.  He denied 
swelling and episodes of locking.  He did have occasional 
weakness and instability.  He experienced flare-ups with 
excess activity.  Clinical evaluation of the knee showed 
range of motion from 0 degrees to 110 degrees.  The joint was 
painful on motion at 110 degrees.  It was not additionally 
limited by pain, fatigue, or weakness.  There was no 
objective evidence of painful motion such as edema, effusion, 
instability, weakness or tenderness.  There was no guarding 
of the knee and his gait was normal.  There was no unusual 
shoe wear pattern detected.  Medial collateral ligaments were 
assessed in 30 degrees of flexion and neutral which yielded 
no motion.  Anterior and posterior cruciate ligaments were 
evaluated in 30 degrees of flexion and revealed less than two 
millimeters of motion.  The medial and lateral meniscus were 
evaluated with McMurray's test and yielded negative results.  
X-rays showed moderate degenerative joint disease with 
numerous soft tissue calcifications and probable loose 
bodies.  

VA outpatient treatment records dated from July 2002 to 
November 2002 are included in the file.  In September 2002, 
it was reported that the veteran was seen for complaints of 
right knee degenerative joint disease.  It was noted that a 
total knee arthroplasty was to be avoided due to the 
veteran's age.  Conservative measures, including injections, 
were to be exhausted.  Range of motion was from 0 degrees to 
120 degrees.  Varus and valgus testing was intact.  The 
ligaments were stable.  In November 2002, the veteran was 
seen for complaints of increased right knee pain, slightly 
reduced range of motion, and swelling after he received a 
cortisone shot.  He recalled that the doctor had pushed back 
the knee and he heard a click.  Physical examination showed 
mild to moderate effusion but no warmth or erythema.  The 
ligaments were intact.  Range of motion was from 0 degrees to 
60 degrees.  The assessment was possible meniscal injury 
exacerbation.  

Upon VA examination in October 2002, the veteran reported 
increasing pain and discomfort in his right knee.  He had 
done physical therapy with minimal improvement and had 
received three intra-articular steroid injections with some 
mild improvement.  He denied any weakness or instability, but 
reported stiffness with prolonged sitting.  He did not have 
any significant flare-ups of pain, no effusion and no 
swelling.  He did not require a brace.  He did not have any 
dislocations or subluxations.  He did not miss work and he 
was able to do all of his activities of daily living.  
Clinical evaluation showed range of motion of the right knee 
from 0 degrees to 120 degrees.  There were no significant 
varus or valgus deformities.  Anterior and posterior Drawer 
signs were negative.  McMurray's test was also negative.  
There was tenderness over the medial joint line with some 
palpable osteophytes over the femoral condyle and tibial 
plateau.  There was no effusion and no lateral joint 
tenderness.  There was no instability of the knee.  X-rays in 
July 2002 revealed degenerative joint disease along the 
medial joint line and mild to moderate joint space narrowing 
in the medial compartment.  The diagnosis was status post 
meniscectomy times two with degenerative joint disease.  
There was tenderness in the medial compartment, no 
instability, and minimal decreased motion.  

VA outpatient treatment records dated in January 2004 and 
August 2004 show that X-rays of the knee in January 2004 
continued to show degenerative joint disease of the right 
knee which was moderate in the medial joint compartment, very 
mild in the genu varum, and mild in the patellofemoral 
compartment; and probable loose bodies or synovial 
osteochondromas.  It was noted that there had been no 
significant change since July 2002.  In August 2004, the 
veteran's right knee pain was only 2/10 and his range of 
motion was from 0 degrees to 120 degrees.  There was medial 
patellar and medial joint tenderness.  

The veteran is in receipt of the maximum rating available 
under Diagnostic Code 5258 for the residual disability 
associated with his meniscus injuries.  Furthermore, the 
veteran has not been found to have subluxation or lateral 
instability in the knee.  In fact, his ligaments have 
consistently been shown to be intact.  Hence, a separate 
rating under Diagnostic Code 5257 is not warranted.  
Additionally, since Diagnostic Codes 5257 and 5258 are not 
predicated on loss of range of motion, 38 C.F.R. §§ 4.40 and 
4.45 are inapplicable.  See Johnson, supra.  However, the 
medical reports do show documented X-ray evidence of 
arthritis.  Therefore, a separate rating for arthritis of the 
right knee may be assigned if additional disability is 
demonstrated.  See VAOPGCPREC 23-97, VAOPGCPREC 9-98.  

In considering the objective findings upon VA examinations in 
February 2002 and October 2002, the Board finds that an 
additional 10 percent rating, and no more, is warranted for 
the arthritis of the right knee, on the basis that arthritis 
has been clinically demonstrated by X-rays, and the veteran 
has been shown to have noncompensable limitation of motion of 
the right knee, crepitation with motion, consistent 
complaints of pain, particularly with use, and tenderness.  
See 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5003, supra.  
Accordingly, under the law discussed above (and without 
violating anti-pyramiding principles), we find that the 
veteran is entitled to a separate 10 percent rating based on 
these factors, under Diagnostic Codes 5003-5010, in addition 
to the separate 20 percent rating assigned for residual 
disability associated with the meniscectomies contemplated 
under Diagnostic Code 5258.  Functional impairment comparable 
to right knee flexion limited to 30 degrees or less, or 
extension limited to 15 degrees or more, has not been 
consistently demonstrated.  The Board acknowledges that on 
one occasion, the veteran's range of motion was only from 0 
degrees to 60 degrees in November 2002; however, this 
decrease in limitation of motion resulted from an acute 
exacerbation of his knee disability and did not demonstrate 
permanent worsening of his range of motion.  This is 
evidenced by the fact that the subsequent treatment records 
once again reflected range of motion from 0 degrees to 
120 degrees.  Therefore, the Board concludes that neither a 
higher rating pursuant to Diagnostic Codes 5260 or 5261, nor 
separate ratings under these diagnostic codes is appropriate.  
See VAOPGCPREC 9-04.  

Finally, the Board has also considered whether an increased 
evaluation is warranted for the veteran's right knee 
arthritis or residuals of the meniscectomies on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(1).  However, 
the evidence of record does not demonstrate that the 
disability has resulted in a disability picture that is 
unusual and exceptional in nature.  There is no indication 
that the condition ever has required frequent 
hospitalization, or that the right knee disability alone 
markedly interferes with employment so as to render 
impractical the application of schedular standards.  
Accordingly, the Board finds that an extraschedular 
evaluation is not warranted.  38 C.F.R. § 3.321(b)(1) (2004).  




ORDER

Service connection for residuals of a right ankle fracture, 
secondary to the service-connected right knee disability, is 
denied.  

A temporary total disability rating for convalescence is 
denied.

A rating in excess of 20 percent for residuals of two 
meniscectomies of the right knee is denied.

A separate 10 percent rating for arthritis of the right knee 
is granted, subject to the regulations governing the award of 
monetary benefits.  



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



